UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4022
MARK DAVIS, a/k/a Mark Coleman,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
             Solomon Blatt, Jr., Senior District Judge.
                             (CR-96-325)

                  Submitted: November 20, 2001

                      Decided: December 4, 2001

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John D. Elliott, Columbia, South Carolina, for Appellant. Scott
Schools, United States Attorney, Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAVIS
                               OPINION

PER CURIAM:

   Mark Davis appeals the amended judgment of conviction sentenc-
ing him to 120 months’ imprisonment and 5 years’ supervised release.
He claims the district court erred by not permitting him to withdraw
his guilty plea. This court instructed the district court on remand to
either resentence Davis to a sentence not in excess of the 15 year term
of imprisonment stated in the plea agreement or to reject the plea
agreement and permit Davis to withdraw his guilty plea. The district
court acted within its discretion to resentence Davis in accordance to
the terms stated in the plea agreement. Accordingly, we affirm.

   Davis’ chief argument on appeal concerns motions he filed prior to
his initial sentencing seeking to withdraw his guilty plea. In his initial
appeal, Davis did not challenge the district court’s decision not to per-
mit him to withdraw his guilty plea. On remand, the district court was
not authorized to revisit those issues raised in Davis’ motions. United
States v. Armanony, 166 F.3d 655, 662 (4th Cir. 1999); United States
v. Bell, 5 F.3d 64, 67 (4th Cir. 1993).

   We grant Davis’ motions to file a pro se brief and a pro se supple-
mental brief. We find the issues raised in the briefs to be without
merit or waived because they were not raised in the initial appeal.
Davis’ claims under Apprendi v. New Jersey, 530 U.S. 466 (2000),
are without merit. See United States v. McAllister, ___ F.3d ___, 2001
WL 1387341. *1-3 (4th Cir. Nov. 8, 2001) (No. 00-4423); United
States v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000).

   Accordingly, we affirm the amended judgment of conviction. We
grant Davis’ motions to file a pro se brief and a supplemental pro se
brief. We dispense with oral argument because the facts and legal
conclusions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED